| iFITZSIMMONS, Judge,
dissenting.
I would affirm the exception of prematurity. The basis of the lawsuit is whether the one-time state salary supplement for employees on sabbatical leave should be calculated according to sabbatical compensation or, alternatively, by computing the regular income to which the employee would have been entitled, if working.
Matters involving teacher salaries are legislatively assigned to the school boards. Louisiana revised statute article 17 § 81(A) empowers the school boards with the authority to fix the salaries of teachers. In the same statutory article, the legislature directs the boards to “see that the provisions of the state school law are complied with.” La. R.S. art. 17:81(A). This requirement is reasonable; it is also logical: local teachers need to initially present their disputes to that body which is most closely associated with their ultimate salary setting.
The school board is the agency that calculates the teachers’ salaries and sabbatical compensation. Any alleged error in the school board’s calculation of salary is clearly subject to administrative review by that agency. The fact that, in this instance, the school board is required to interpret a legislatively mandated equation to compute the individual sums of paychecks to school employees, does not diminish the administrative nature of the school board’s role relative to employee salary supplements. Nor is the procedural requirement that one exhaust administrative remedies inapposite in matters involving agency interpretation of statutory language. The Louisiana Supreme Court specifically recognizes judicial review of administrative findings, inferences, conclusions, or decisions that are errors of law. See American Waste and Pollution Control Company, 93-3163, p. 18 (La.9/15/94); 642 So.2d 1258, 1265 (quoting Save Ourselves Inc. v. Louisiana Environmental Control Commission, 452 So.2d 1152, 1158 (La.1984)). The employees should have properly exhausted their administrative remedies at the agency level, pursuant to La. R.S. 17:100.4, prior to seeking judicial review.